[logo - American Funds /(R)/] The right choice for the long term/(R)/ American Funds Money Market Fund/SM/ CLASS A SHARES CLASS R-4 SHARES CLASS R-1 SHARES CLASS R-5 SHARES CLASS R-2 SHARES CLASS R-6 SHARES CLASS R-3 SHARES RETIREMENT PLAN PROSPECTUS April 1, 2009 TABLE OF CONTENTS 1 Investment objective 1 Fees and expenses of the fund 4 Principal investment strategies 4 Principal risks 5 Investment adviser 5 Purchase of sale of fund shares 5 Tax information 5 Financial intermediary compensation 6 Management and organization 8 Purchase, exchange and sale of shares 14 Sales charges 14 Rollovers from retirement plans to IRAs 15 Plans of distribution 16 Other compensation to dealers 17 Dividends and taxes THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. [This page is intentionally left blank for this filing.] Investment objective The investment objective of the fund is to provide you with a way to earn income on your cash reserves while preserving capital and maintaining liquidity. The fund is a money market fund that seeks to preserve the value of your investment at $1.00 per share. Fees and expenses of the fund These tables describe the fees and expenses that you may pay if you buy and hold shares of the fund. SHAREHOLDER FEES (PAID DIRECTLY FROM YOUR INVESTMENT) CLASS A ALL R SHARE CLASSES Maximum initial sales charge (load) imposed on none none purchases (as a percentage of offering price) Maximum contingent deferred sales charge (load) none none Maximum sales charge (load) imposed on none none reinvested dividends Redemption or exchange fees none none 1 American Funds Money Market Fund / Prospectus ANNUAL FUND OPERATING EXPENSES (EXPENSES THAT YOU PAY EACH YEAR AS A PERCENTAGE OF THE VALUE OF YOUR INVESTMENT)/1/ CLASS CLASS CLASS CLASS CLASS CLASS CLASS A R-1 R-2 R-3 R-4 R-5/4/ R-6/4/ Management fees 0.30% 0.30% 0.30% 0.30% 0.30% 0.30% 0.30% Distribution and/or 0.10 1.00 0.75 0.50 0.25 none none service (12b-1) fees/2/ Other expenses/3/ 0.15 0.21 0.49 0.27 0.21 0.16 0.12 Total annual fund 0.55 1.51 1.54 1.07 0.76 0.46 0.42 operating expenses/3/ 1 Based on estimated amounts for the current fiscal year. 2 Class A, R-1, R-2, R-3 and R-4 12b-1 fees may not exceed .15%, 1.00%, 1.00%, .75% and .50%, respectively, of the class's average net assets annually. The fund may suspend 12b-1 payments under agreements between its principal underwriter and intermediaries and other entities that sell fund shares. The fund is currently suspending certain 12b-1 payments in this low interest rate environment. 3 Includes custodial, legal, transfer agent and subtransfer agent/recordkeeping payments and various other expenses. Subtransfer agent/recordkeeping payments may be made to third parties (including affiliates of the fund's investment adviser) that provide recordkeeping and other administrative services to retirement plans invested in the fund in lieu of the transfer agent providing such services. The amount paid for subtransfer agent/recordkeeping services will vary depending on the share class selected and the entity receiving the payments. The table below shows the maximum payments to entities providing services to retirement plans. PAYMENTS TO UNAFFILIATED PAYMENTS TO AFFILIATED ENTITIES ENTITIES Class A .05% of assets or .05% of assets or $12 per participant position/1/ $12 per participant position/1/ Class R-1 .10% of assets .10% of assets Class R-2 .15% of assets plus $27 per .25% of assets participant position/2/ or .35% of assets/3/ .10% of assets plus $12 per Class R-3 participant position/2/ or .19% .15% of assets of assets/3/ Class R-4 .10% of assets .10% of assets Class R-5 .05% of assets .05% of assets Class R-6 none none 1 Payment amount depends on the date upon which services commenced. 2 Payment with respect to Recordkeeper Direct/(R)/ program. 3 Payment with respect to PlanPremier/(R)/ program. The fund's investment adviser may reimburse the fund for certain expenses for certain share classes. Such reimbursements may be reduced or discontinued at any time as determined by the investment adviser. Other expenses and total annual fund operating expenses in the table do not reflect any reimbursements. Additionally, the fund may suspend subtransfer agent/recordkeeping payments to third parties in certain circumstances under agreements between its transfer agent and those third parties. 4 Class R-5 and R-6 shares are generally available only to fee-based programs and/or through retirement plan intermediaries. 2 American Funds Money Market Fund / Prospectus EXAMPLES The examples below are intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The examples assume that you invest $10,000 in the fund for the time periods indicated, that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested, and that the fund's operating expenses remain the same as shown above. The examples do not reflect the impact of any expense reimbursements. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 YEAR 3 YEARS Class A $ 56 $176 Class R-1 154 477 Class R-2 157 486 Class R-3 109 340 Class R-4 78 243 Class R-5 47 148 Class R-6 43 135 3 American Funds Money Market Fund / Prospectus Principal investment strategies The fund invests substantially in U.S. Treasury securities and other securities backed by the full faith and credit of the United States government, as well as securities issued by U.S. federal agencies. The fund may also invest in other high-quality money market instruments. The fund may invest in securities issued by entities domiciled outside of the U.S. and securities with credit and liquidity support features provided by entities domiciled outside of the U.S. The fund may also invest in securities of U.S. issuers with substantial operations outside the United States. The fund relies on the professional judgment of its investment adviser to make decisions about the fund's portfolio investments. The basic investment philosophy of the investment adviser is to seek to provide current income while preserving capital and maintaining liquidity. The investment adviser believes that an important way to accomplish this is by analyzing various factors, including the credit strength of the issuer, prices of similar securities issued by comparable issuers, current and anticipated changes in interest rates, general market conditions and other factors pertinent to the particular security being evaluated. The fund has entered into an Agreement and Plan of Reorganization and Liquidation with The Cash Management Trust of America and The U.S. Treasury Money Fund of America, or the target funds, to merge the target funds into the fund in exchange for shares of beneficial interest of the fund, subject to the approval of the target funds' shareholders. As of the date of this prospectus, the target funds had a combined total asset value of approximately $34 billion.
